Citation Nr: 0028453	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran's period of active duty was from January 1969 to 
August 1970.  His military records show that he served in 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of entitlement to 
service connection for a chronic skin disorder, claimed as a 
result of exposure to chemical herbicides.  In September 
1999, the Board remanded the case to the RO for additional 
evidentiary and procedural development, including to obtain 
the veteran's service medical records and to have the RO 
consider the theory of service connection for a skin disorder 
as a pre-existing disability aggravated by service.  
Following these developments, the RO affirmed the denial of 
service connection for a skin disorder on a 
direct/aggravation basis in a March 2000 decision.  The 
veteran did not appeal this decision.  Thus, the only matter 
before the Board is entitlement to service connection for a 
chronic skin disorder due to exposure to chemical herbicides.


FINDINGS OF FACT

The veteran's skin disorder, diagnosed as xerosis, nummular 
eczema, plantar keratoses, seborrheic dermatitis, tinea 
corporis, photodermatitis, possible actinic keratosis, 
folliculitis, tinea pedis, heloma durum, dermatophytosis, 
keratoma, and fibroepithelial polyp and dermal sclerosis, is 
not due to inservice exposure to chemical herbicides, on 
either a direct or presumptive basis.




CONCLUSION OF LAW

The veteran's skin disorder, variously diagnosed, was not 
incurred in or aggravated by active military service as a 
result of exposure to chemical herbicides, nor may it be 
presumed to have been incurred during service as a result of 
exposure to chemical herbicides.  38 U.S.C.A. §§ 1110, 1116 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.313 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records, which were obtained 
from the National Personal Records Center (NPRC), show that 
on pre-enlistment examination in July 1968, he had normal 
skin.  On his medical history report, he denied having any 
skin diseases.  No significant observations relating to his 
skin were noted by the medical examiner.  The July 1968 
Report of Medical History form indicates that the veteran 
reported receiving treatment from Dr. Bannas for hay fever.  
The veteran entered active duty in January 1969.  The service 
medical records show no treatment for or diagnosis of a skin 
disorder for the whole of his period of active duty.  On 
separation examination on August 14, 1970, the veteran's skin 
was normal on clinical evaluation.  The examination report 
contains a signed statement from the veteran, in which he 
affirmed that he felt in good physical condition at the time, 
and also that his physical condition remained unchanged since 
his last physical examination.  Accompanying his records was 
a DA Form 1811, dated August 14, 1970, which was a record of 
his physical and mental status on release from active 
service.  This document shows that the veteran neither 
affirmatively nor negatively declared that there was any 
change in his physical condition since his separation. 

The veteran's service record shows that he served in the U.S. 
Army and that he was deployed overseas in Vietnam.  His 
military occupational specialty (MOS) was a General Vehicle 
Repairman.

In April 1996, the veteran filed his present claim of service 
connection for a chronic skin disorder.  On his claim form, 
he reported that he was claiming entitlement to compensation 
for a skin rash of his arms, chest and legs which began 
around July 1969.  According to the veteran, he received 
medical treatment for skin rash from July 1969 to August 1970 
at "Na Trang Base Hospital, Vietnam" and the "U.S. Air 
Force First Aid Station."  His occupation at the time that 
he filed his claim was a mechanic for a trailer service.  
Medical records associated with the claims file show the 
following:

A VA medical report, dated in February 1996, shows that the 
veteran reported to the examining physician that he served in 
Vietnam in an area which, at the time, had been recently 
sprayed with chemical herbicides and that he had also been 
exposed to herbicides other than Agent Orange.  He reported 
that he had onset of a skin rash in 1971.  On examination in 
February 1996, his skin was noted to have been dry, with the 
presence of pruritic, excoriated areas on his legs and also 
some nummular (coin-sized and coin-shaped) plaques on his 
right leg and arm.  He was diagnosed with xerosis, 
onychomycosis and nummular eczema.  

A VA treatment report, dated in May 1996, shows that the 
veteran reported having a skin rash which had resolved on it 
own.  He also reported that he had a nail rash.  Following 
evaluation, he was noted to have thickening and yellowing of 
his toenails and plantar keratoses.  He was diagnosed with 
onychomycosis of his nails.  

In July 1996, the veteran submitted to the RO his own copy of 
the previously-described DA Form 1811, dated August 14, 1970, 
showing the veteran's physical and mental status on release 
from active service.  This copy was identical in every 
respect to the document associated with the service medical 
records obtained from the NPRC, including the typed entries, 
such that it was evident that both were carbon copies of the 
same original document.  However, the copy submitted by the 
veteran differed by the NPRC's copy in that the former 
contains handwritten entries in which he reported 
affirmatively having had a change in his physical condition 
since his separation, described as "Skin rash on arms (and) 
chest.  Clears at times.  Chemical reaction."  The 
affirmation was signed by the veteran and dated "8/14/1970" 
in his own hand.  (The copy furnished by the NPRC did not 
contain any handwritten entry indicating the above, nor the 
signature and handwritten date.) 

Private medical records, received by VA in February 1997 and 
dated in January 1995, show that the veteran was treated for 
diagnoses of seborrheic dermatitis, manifested by itchy red 
scabs and plaques on his forehead, and eczema versus contact 
dermatitis versus tinea corporis, manifested by itchy red 
scabs and plaques on his chest and hands.  Subsequent medical 
entries show treatment for diagnoses of eczema and xerosis in 
February 1995 and April 1995.  

The report of a March 1997 VA dermatological examination 
shows that the veteran reported to the examiner that he had 
served in Vietnam from 1969 to 1970, and that during this 
time he had been directly exposed to what he believed to have 
been chemical herbicides.  He reported that while serving in 
Vietnam he developed a foot rash, groin rash and also a rash, 
manifested by pimples, on his chest and arms.  Physical 
examination in 1997 revealed a skin disorder distributed 
about his chest, arms and toenails, and a keratosis on his 
left upper auricle.  The topical symptoms associated with the 
skin disorder were described as erythematous papules on his 
back and hips, skin dryness and scaliness of both legs, 
dryness of the soles, corns on the metatarsal areas of both 
feet, and thickened, yellowed toenails.  The examiner stated 
at the beginning of his report that he did not have the 
veteran's claims folder available for review prior to 
conducting the examination.  Following examination, the 
examiner made the following diagnoses and commentary:

(The veteran has) photodermatitis of the face, 
ears and neck, with a possible actinic keratosis 
on his left ear.  This is reasonably connected to 
his time of service in Vietnam, since he did get 
sunburns and when he came back he was told by all 
his relatives and friends that he was tanned.  
Other problems include folliculitis which should 
be considered service-connected since he had an 
acne-like rash while in Vietnam and continues to 
have a folliculitis problem to this day.  He also 
has dermatophytosis of his feet and toenails.  
Additional diagnosis is xerosis or dryness of his 
hands and legs - the length of this condition is 
unknown and its relatedness (sic) to Vietnam 
service is unknown. 

At an RO hearing before the undersigned traveling Veterans 
Law Judge, the veteran testified that he was treated during 
active duty for skin rashes, manifested by skin swelling and 
discoloration, but no real itching.  Treatment at the time 
consisted of application of topical medication.  He also 
testified that he had been treated prior to entering service, 
during his late teens, for a skin rash of his arms and chest 
by a physician whom he identified as "Dr. Bannas."  Dr. 
Bannas' treatment reportedly involved injections.  According 
to the veteran, Dr. Bannas was deceased, and the veteran was 
unable to obtain the medical records of Dr. Bannas' treatment 
for his skin problems for inclusion in the claims file.  In 
view of the reported prior history of treatment for a skin 
problem prior to entering the military, the veteran raised 
the theory of aggravation of a pre-existing skin condition by 
service, especially service in Vietnam, due to exposure to 
tropical climate and conditions.  The veteran testified that 
the rash for which he had been treated by Dr. Bannas was 
asymptomatic at the time of his enlistment examination.  He 
also testified that he did not report this history on 
enlistment examination.  Similarly, he testified that his 
rash was not symptomatic at the time of his separation 
examination.  

VA outpatient medical reports, dated from 1997 to 1999, show 
that during this time period the veteran had been treated for 
onychomycosis, punctate keratoma, tinea pedis, and heloma 
durum (corns) of the right foot.

In August 1998, the veteran underwent a skin examination at a 
VA medical facility.  The examination revealed evidence which 
supported diagnoses of onychomycosis and an irritated skin 
tag, rule out malignancy.  A biopsy of the skin tag, 
described as a tan-colored skin papule taken from his left 
buttock, produced a diagnosis of fibroepithelial polyp and 
fragment of skin with dermal sclerosis.    




II.  Analysis

The veteran's claim of entitlement to service connection for 
a skin disorder is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), in that it is 
not inherently implausible in view of his submission of his 
copy of a DA Form 1811, dated on August 14, 1970, which 
contains mention that the veteran had a recurrent skin rash 
due to a chemical reaction on separation from service, and 
the VA examiner's statements associating some of the 
veteran's current skin diagnoses to his Vietnam service in 
March 1997.  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.

Service connection on a direct basis involves many factors, 
but basically means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service or, if pre-
existing such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (1999).  

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of dermatological complaints 
in service will permit service connection for a chronic skin 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In the present case, the veteran's service medical records 
which were obtained from the NPRC show that his skin was 
normal on pre-enlistment examination in July 1968, and on 
separation examination on August 14, 1970.  No skin diseases 
or defects were noted at the time of either examination, and 
the service medical records do not show any treatment during 
his period of active duty for any complaints relating to a 
skin disorder.  With regard to DA Form 1811, dated August 14, 
1970, the copy of this form which was associated with the 
records obtained from the NPRC does not contain any mention 
of a skin problem.  This is consistent with the findings 
obtained on the service separation examination conducted on 
that same day.  The Board notes that over 25 years later, the 
veteran provided VA with his own copy of the same DA Form 
1811, which was identical to the one in the custody of the 
NPRC except that it contains handwritten entries which 
purport to show that the veteran had a skin rash on his arms 
and chest that was a reaction to exposure to an un-named 
chemical.  After weighing these two nearly-identical 
documents against each other for their relative probative 
value, the Board finds that the copy of the DA Form 1811 
which was obtained from the NPRC has far more credibility as 
an official document showing the veteran's medical status on 
separation on August 14, 1970, than the one which the veteran 
has submitted.  As previously stated, the NPRC's copy is 
consistent with the veteran's health picture as presented in 
the service medical records and has been in the possession of 
the NPRC and then VA at all times.  In contrast, the 
veteran's copy of his DA Form 1811, which purports to show a 
recurrent skin rash due to chemical exposure at the time of 
his separation from service, is uncorroborated by the 
objective findings presented in his service medical records.  
Therefore, on the basis of the service medical records, the 
Board finds no credible evidence of a nexus between the 
veteran's current dermatological problems and his reported 
exposure to chemical herbicides during his period of military 
service, such that service connection could be granted.

The Board must also consider the merits of the post-service 
medical records, particularly the conclusions of the VA 
physician who examined the veteran in March 1997.  Though in 
his hearing testimony and his written statements in support 
of his claim the veteran has contended that his skin problems 
began either in service or shortly afterwards, all post-
service medical records show treatment no earlier than 1995 
for recurrent skin problems which were diagnosed as eczema, 
dermatitis, xerosis, keratosis, tinea corporis, folliculitis 
and onychomycosis.  The only medical evidence which links a 
skin problem to service are the VA physician's statements in 
the conclusion of the March 1997 examination, conducted over 
25 years after the veteran was separated from service.  In 
his statements, the physician opines that the veteran's 
photodermatitis (and a "possible" actinic keratosis on his 
left ear) were reasonably connected to his time of service in 
Vietnam on the basis that the veteran had reported to the 
physician that he got sunburned and was tanned on his return 
from Vietnam (despite over 25 years having elapsed since 
military service and the March 1997 examination), and that 
his diagnosis of folliculitis should be considered service 
connected since the veteran had an acne-like rash while in 
Vietnam and continued to have a folliculitis problem to this 
day.  No relationship to chemical herbicide exposure was 
opined.  Significantly, the examiner did not have the 
veteran's file for review at the March 1997 examination.  
However, the Board's review of the facts leads to the 
conclusion that this is not an evidentiary defect.  Had the 
claims file been available to the physician, there would 
still be no credible medical evidence indicating that the 
veteran's current skin problems were associated with exposure 
to chemical herbicides during military service, upon which 
the physician could base his opinion.  As discussed in the 
prior paragraph, the Board has rejected the probative value 
of the veteran's version of his medical condition on 
separation from service, as depicted in his personal copy of 
his DA Form 1811.  The VA physician who conducted the March 
1997 examination would therefore have only the veteran's 
subjective and uncorroborated statements regarding his own 
personal medical history as a basis for the medical opinions 
expressed.  Therefore, these opinions have very limited 
probative value.  Because the facts in this case show that 
the veteran was examined by the opining VA physician over a 
quarter of a century after he served on active duty, and the 
conclusion reached by the physician is clearly based solely 
on the uncorroborated medical history provided by the 
veteran, the Board is not bound to accept the medical 
conclusions and opinions of the physician.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The VA examiner's 
diagnosis of folliculitis is not shown in the veteran's 
service medical records, nor is there objective corroboration 
of the veteran's reported history of having an acne-like rash 
in service.  In any event, no relationship to reported 
chemical herbicide exposure was expressed.  The claim of 
service connection, on a direct basis, for a chronic skin 
disorder due to exposure to chemical defoliants is denied.

The veteran claims entitlement to service connection for a 
skin disorder on the basis of aggravation of a pre-existing 
skin disorder by exposure to chemical herbicides during 
active duty.  In claims based on aggravation, every veteran 
who served during a period of war, or in peacetime military 
service after December 31, 1946, is presumed to have been in 
sound condition except for defects, infirmities, or disorders 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).

A review of the record shows that the only evidence which 
indicates that the veteran had a skin disorder which pre-
existed his entry into military service is his hearing 
testimony, in which he testified that as a teenager, he had 
been treated by a private physician named Dr. Bannas for a 
skin rash of his arms and chest.  The veteran reported, 
however, that Dr. Bannas' records were unobtainable because 
he was deceased.  On pre-enlistment examination in July 1968, 
no skin defects were noted and none were reported by the 
veteran in his medical history.  Also, Dr. Bannas reportedly 
had only treated the veteran for hay fever.  The service 
medical records show no treatment for a skin problem during 
active duty, including a skin problem due to chemical 
herbicide exposure, and none was noted on separation from 
active duty in August 1970.  (As previously discussed, the 
Board has rejected the validity of the copy of the DA Form 
1811 submitted by the veteran.)  In view of the foregoing, 
the veteran has simply failed to present any objective 
evidence of a skin disorder pre-existing his entry into 
service, much less evidence of aggravation by inservice 
chemical herbicide exposure of the same, such that he may be 
granted service connection for his current skin problems 
based on this theory.

Lastly, the Board will address his claim of entitlement to 
compensation for a skin disorder based on the theory of 
presumptive service connection due to exposure to chemical 
herbicides.  A disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1999).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
sub-acute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  "For purposes 
of this section, the term acute and sub-acute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: hepatobiliary cancers; 
nasal/nasopharyngeal cancer; bone cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorder; circulatory disorder; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tumors; brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

The veteran's service medical records show that on pre-
enlistment examination in July 1968, and on separation 
examination in August 1970, he was normal on clinical 
examination of his skin.  As previously discussed, the Board 
has rejected the validity of the veteran's copy of his DA 
Form 1811, to the extent to which it alleges that he had a 
skin rash of his arms and chest as a result of a "chemical 
reaction" at the time of his separation from active duty.  

VA and private medical records, dated from 1995 to 1999, show 
treatment of the veteran for skin problems which were 
diagnosed as xerosis, nummular eczema, plantar keratoses, 
seborrheic dermatitis, tinea corporis, photodermatitis, 
possible actinic keratosis, folliculitis, tinea pedis, 
dermatophytosis, heloma durum, keratoma, and fibroepithelial 
polyp and dermal sclerosis.  Because these aforementioned 
dermatological diagnoses are not medical disabilities or 
conditions which are specifically listed as disabilities for 
which presumptive service connection may attach under 38 
U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 38 C.F.R. §§ 
3.307 and 3.309(e) (1999), the veteran is not entitled to a 
presumption that these are etiologically related to exposure 
to herbicide agents used in Vietnam.  However, the appellant 
may also establish service connection on a direct basis for 
these diagnoses based on a theory of exposure to Agent 
Orange.  In this regard, as discussed earlier, following 
review of his claims file, the Board finds that there is no 
competent medical evidence demonstrating that his current 
skin diagnoses can be attributed to exposure to herbicide 
agents.  Therefore, the claim of service connection for a 
chronic skin disorder on the basis of exposure to chemical 
herbicides must be denied.

To the extent that the veteran asserts a link between his 
period of military service and his current dermatological 
diagnoses based on his own medical knowledge, as the 
evidence shows that he is not a medical doctor, nor has he 
ever received any medical training, he does not possess the 
expertise to comment upon medical observations or to make 
medical diagnoses and opinions regarding the etiologies of 
the diagnoses.  Any testimony and statements he presents in 
this regard are thus entitled to no probative weight.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); See also Pond v. West, 12 Vet. 
App. 341 (1999).

Because the evidence in this case is not approximately 
balanced with regard to the merits of the claim for service 
connection for a chronic skin disorder, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic skin disorder as a result of 
inservice exposure to chemical herbicides is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge

 

